Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-15 are pending.

2. Claims 12-13 are objected to under 37 CFR 1.75(c) as being in improper form because it depends on  multiple dependent claim 12.  See MPEP § 608.01(n).  Accordingly, the claims 12-13 has not been further treated on the merits.

3. Claims 1-11 and 14-15 are accordingly under consideration in the instant application.

4.  Claims 2-3 are objected to because of the following informalities:  

The phrase “comprising” in line 2 of claims 2-3 does not appear to be grammatically correct. 

The transition phrase “comprising” has already been used in the independent claim 1. 

Accordingly, it would appear that use of the word – comprises – rather than the current recited “comprising” in dependent claims 2-3 would be more appropriate.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2013/0280274) and Meier et al. (US 2015/0267237), in view of Girard et al. “J. Biotechnology, 213 (2015) 65-73).

 Subramanian teaches that a source of antibody heterogeneity involves C-terminal basic lysine residues, such as those found on the heavy chains of antibodies. (¶s3, 4). 

Subramanian teaches cell culture methods for reducing these lysine basic charge variants (¶s9-11). 

Subramanian further teaches that the methods can be used in combination with techniques for protein purification such as affinity and ion exchange separation steps to provide for the production of a purified antibody preparation (¶s189-190). 
Meier also teaches removal of C-terminal lysine residues on the heavy chains of monoclonal antibodies by Carboxypeptidse B to reduce the complexity of charge heterogeneity (¶370).

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the process of reducing one or more basic isoforms is a continual process in a single multi-column chromatography system (claim 1) which includes at least two chromatography columns (claim 2).

Girard teaches a purification process of monoclonal antibodies based on two continuous chromatography steps for capture and intermediate purification (abstract; fig. 1). Girard teaches that continuous chromatography overcome certain problems of batch discontinuous steps (p. 66, right hand column lines 1-5).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a method of reducing basic antibody lysine residue heterogeneity as taught by Subramanian and Meier as part of a continuous multi-column chromatography system that includes at least two chromatography columns. Those of skill in the art would have had reason to do so because Subramanian teaches that the method of reducing basic lysine isoforms on the H chains of an antibody can be combined with protein purification steps such as affinity and ion exchange separation steps, and Girard teaches that such protein purification steps are advantageously conduced in continuous mode using sequential multicolumn chromatography. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of . 

7.  Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2013/0280274) and Meier et al. (US 2015/0267237), in view of Girard et al. “J. Biotechnology, 213 (2015) 65-73), as applied to claims 1-2 above, and further in view of Yasuhara, Biochem and Biophys. Research Communications, 1990).

The prior art teachings of Subramanian and Girard are discussed supra.

The teachings differ from the claimed invention in the recitation that the single multi-column chromatography process for reducing one or more basic isoforms of the therapeutic protein comprises a column comprising carboxypetpidase B immobilized on sepharose (claim 3).

Yashura teaches immobilization of carboxypetpidase B (CPB) onto sepharose as part of a column (abstract).

Yasuhara further teaches that carboxypeptidase B (CPBG acts with high specificity to peptides with basic C-terminal residues, and that it can be utilized as a method for absorption of peptides which have basic C-terminal residues (p. 330, 1st ¶).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a column comprising carboxypeptidase B (CPB) immobilized on sepharose as taught by Yashura in a method of reducing basic antibody lysine residue heterogeneity as part of a continuous multi-column chromatography system that includes at least two chromatography columns as taught by Subramanian and Meier. 

Those of skill in the art would have had reason to do so because Yashura teaches that it was known to immobilize CPB onto Sepharose as part of a column, and that it can be used for adsorption of peptides which have basic C-terminal residues. One of skill in the art would accordingly be motivated to include such a column for reducing basic lysine isoforms taught by Subramanian and as part of a continuous multi-column chromatography as taught by Girard teaches that such protein purification steps are advantageously conduced in continuous mode using sequential multicolumn chromatography. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of . 

8. Claims 4-11 and 14-15 are allowed.

The closest prior art was considered to be:

Yasuhara, Biochem and Biophys. Research Communications, 1990).

Yasuhara as noted supra teaches coupling CPB to CNB activated sepharose (p. 331, line 1 under Results) and that by taking advantage of the specificity of the CPB-Sepharose peptides with basic residues at C-terminal can be easily separated from other peptides. (p. 332, last ¶).

However, Yasuhara does not teach including the CPB immobilized on sepharose as part of a single multi-column chromatography system for reducing one or more basic isoforms of a therapeutic protein with the particular steps recited in base claim 4 such as feeding a flow-through from the first column into the second column.  

9.  The following prior art not relied upon is considered pertinent to applicant’s disclosure:

Kim (Arch Pharm. Res. (2016) 39: 1472-1481:

Kim teaches changes of trastuzumab charge variants brought about by carboxypeptidase B treatment as monitored by CEX (Abstract). However, Kim does not teach using CPB immobilized on sepharose as part of a single multi-column chromatography system for reducing one or more basic isoforms as currently claimed. 

Kudryavtseva et al. (Pharmaceutical Chemistry Journal, 29(1), 1995)

Kudryavtseva teaches immobilization of carboxypepeptidase B onto silica for the hydrolysis of recombinant human proinsultin (abstract; p. 70 2nd ¶; p. 73, 3rd ¶). But the current claims require CPB immobilized on sepharose.

Sudi, Appl Biochem Biotechnol. (1989).

Sudi teaches carboxypeptidase B immobilized to a polyacrylamide type bead support (abstract). However, Sudi does not teach using CPB immobilized on sepharose as part of a multi-column chromatography system for reducing basic isoforms of a therapeutic protein as currently claimed. 

Chemuru, Peptide Science 102(2), 2013.

Chemuru teaches addition of C-terminal Lysine residues during solid-phase synthesis and subsequent removal of the Lys tail after purification using carboxypeptidase B immobilized onto agarose beads. However, Chemuru does not teach using CPB immobilized on sepharose as part of a multi-column chromatography system for reducing basic isoforms of a therapeutic protein as currently claimed

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 16, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644